DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.


Claims 1-10, 12-25, and 27-39 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant’s admissions in view of US 7,855,054 (Schneider et al.), US 2005/0009050 A1 (Nadeau et al.), US 7,947,447 B2 (Zichi et al.) and US 2009/0170219 A1 (Nakamura et al.).
Rationale.
Applicant, at paragraphs [0004] and [0005] admits:
[0004] Assays directed to the detection and quantification of physiologically significant molecules in biological samples and other samples are important tools in scientific research and in the health care field. One class of such assays involves the use of a microarray that includes one or more aptamers immobilized on a solid support.  The aptamers are each capable of binding to a target molecule in a highly specific manner and with very high affinity. See, e.g., U.S. Patent No. 5,475,096 entitled "Nucleic Acid Ligands," see also, e.g., U.S. Patent No. 6,242,246, U.S. Patent No. 6,458,543 and U.S. Patent No. 6,503,715, each of which is entitled "Nucleic Acid Ligand Diagnostic Biochip". Once the microarray is contacted with a sample, the aptamers bind to their respective target molecules present in the sample and thereby enable a determination of the absence, presence, amount, and/or concentration of the target molecules in the sample. (Emphasis added)
[0005] Multiplexed aptamer assays that provide solution-based target interaction and separation steps designed to remove specific components of an assay mixture have also been described, see U.S. Patent Nos. 7,855,054 and 7,964,356 and U.S. Publication Nos. US/2011/0136099 and US/2012/0115752. The aptamer assay methods described use one or more specific capture steps to separate components of a test sample from the target or targets to be detected while isolating the aptamer-target affinity complex. (Emphasis added)
Applicant, at paragraph [0031] of the disclosure asserts that al cited documents are incorporated by reference.  As asserted to therein:
All publications, published patent documents, and patent applications cited herein are hereby incorporated by reference to the same extent as though each individual publication, published patent document, or patent application was specifically and individually indicated as being incorporated by reference.  (Emphasis added)
In view of the cited documents being incorporated by reference, the teachings of US Patent 6,242,246 B1 (Gold et al.) therefore constitutes part of the instant disclosure.  It is further noted that the ‘246 patent was issued June 5, 2001.  Given that the effective priority date of the instant application is June 7, 2012, the disclosure of the ‘246 patent constitutes available prior art.

As seen in said patent, at column 2, third paragraph, it is disclosed that the target can be that found in any of a variety of bodily fluids, including blood and plasma.  As stated therein:
In another embodiment, the specific Nucleic acid ligands attached to the Biochip bind specifically to all or a large number of components of blood plasma, or other Bodily fluids, of a healthy individual. The pattern and level of binding of these ligands to their targets will then be determined by the methods disclosed below for healthy individuals, and also for individuals diagnosed with various medical conditions.  (Emphasis added)

The above showing is deemed to meet a limitation of claims 12, 27, 35, and 38.
The aspect that it was known in the art that the target can be a protein or a peptide is deemed to fairly meet the newly-added limitations to both independent claims- claims 1 and 18, and, by default, the claims that depend therefrom.

Applicant, at paragraph [0011] admits that methods for tagging aptamers are known in the art. As admitted to therein:
Tagging methods, and in particular, tagging of targets such as peptides and proteins are described in U.S. Patent No. 7,855,054.
It is noted that US Patent 7,855,054 B2 (Schneider et al.) was issued on December 21, 2010, and thusly also constitutes available prior art.  As seen therein, Schneider et al., disclose the use of photocleavable linkers in connection with tags and aptamers, and that the tag can be a capture tag, e.g., biotin.  Such a showing is deemed to meet limitations of claims 4, 13, 14, 18, 28, 36, and 39.
It is further noted that Schneider et al., at column 7, last paragraph, teach that the aptamer may comprise a fluorescent dye.  Such a showing is deemed to meet a limitation of claims 9, 24, 34, and 37.
In addition, Schneider et al., at column 7, third paragraph, teach using a “kinetic challenge” and the use of a “competitor”.  Such teachings are deemed to meet limitations of claims 4 and 21.
Schneider et al., at column 28, first full paragraph, teach:
The term "biological sample" refers to any material, solution, or mixture obtained from an organism. This includes blood (including whole blood, leukocytes, peripheral blood mononuclear cells, plasma, and serum), sputum, breath, urine, semen, saliva, meningeal fluid, amniotic fluid, glandular fluid, lymph fluid, nipple aspirate, bronchial aspirate, synovial fluid, joint aspirate, cells, a cellular extract, and cerebrospinal fluid. This also includes experimentally separated fractions of all of the preceding. The term "biological sample" also includes materials, solutions, or mixtures containing homogenized solid material, such as from a stool sample, a tissue sample, or a tissue biopsy, for example. The term "biological sample" also includes materials, solutions, or mixtures derived from a tissue culture, cell culture, bacterial culture, or viral culture.
The above teaching is deemed to meet numerous limitations of claims 12, 27, and 35.




Schneider et al., at column 23, penultimate paragraph, teach:
In one embodiment, aptamer constructs can include one or more C5-modified nucleotides in the variable region of the aptamer that effectively slows the rate of dissociation of the aptamer from its target. The base modifications of the nucleotides used in the production of the variable region of the aptamer have been shown to produce aptamers that have very slow off-rates from their respective targets. For example, there is evidence that an aptamer containing 5 position modified pyrimidines, such as any of those illustrated in FIG. 16, has slow dissociation rate from its target. In some embodiments, the use of an aptamer that includes nucleotides that have been modified in this manner in an assay method that includes a kinetic challenge yields enhanced sensitivity and specificity in the detection of a target. As indicated in FIG. 4, aptamers for over 500 targets have been produced to date. Many of these aptamers have slow-off rate characteristics.
The above showing is deemed to meet limitations of claims 2, 5, 19, 20, and 22. 
Schneider et al., at column 24, penultimate paragraph, teach that aptamers can be DNA, RNA, as well as combinations of DNA and RNA. Such is deemed to meet limitations of claims 10 and 25.

Applicant, at paragraph [0029], admits that only conventional techniques are used. As disclosed therein:
[0029] The practice of the current invention employs, unless otherwise indicated, conventional methods of chemistry, microbiology, molecular biology, and recombinant DNA techniques within the level of skill in the art. Such techniques are explained fully in the literature. See, e.g., Sambrook, et al. Molecular Cloning: A Laboratory Manual (Current Edition); DNA Cloning: A Practical Approach, vol. I & II (D. Glover, ed.); Oligonucleotide Synthesis (N. Gait, ed., Current Edition); Nucleic Acid Hybridization (B. Haines & S. Higgins, eds., Current Edition); Transcription and Translation (B. Haines & S. Higgins, eds., Current Edition). (Emphasis added)

Applicant, at paragraph [0044] admits that aptamers can be identified by “using any known method.” As admitted to therein:
[0044] An aptamer can be identified using any known method, including the SELEX process. See, e.g., U.S. Patent No. 5,475,096 entitled "Nucleic Acid 

Applicant, at page 14, paragraph [0058], asserts that the claimed method is an improvement over prior methods, and that the improvement is based on that disclosed in a 2010 publication. As stated therein:
[0058] The first improvement in the assay, as described in Gold et al. (PLoS One (2010) 5(12):el5005), comprised the use of organic solvents in some of the wash buffers of the Catch-2 step to diminish the dielectric constant of the medium. Addition of these wash buffers effectively accented the like-charge repulsion of adjacent phosphodiester backbones of the aptamers, thus promoting dissociation of background-causing interacting aptamers. (Emphasis added)

It is noted that the effective filing date of the subject application is June 6, 2013. Accordingly, the 2010 publication is deemed to be available prior art.

Applicant, at page 16, paragraph [0064], teaches that the washing of immobilized aptamers was known in the art. As asserted to therein:
Aptamers in the mixture are captured on the SA-agarose via the appended biotin moiety. Note that the assay is dependent on quantitative aptamer capture at this step. The immobilized aptamers were then washed under mild conditions, removing free and loosely bound protein, but leaving aptamer and aptamer/analyte complexes behind. This step, termed "Catch-1", can be thought of as a protein purification step. (See e.g., U.S. Patent Nos. 7,947,447 and 7,855,054). (Emphasis added)

A review of US 7,947,447 B2 (Zichi et al.) finds that it explicitly teaches of the immobilization of the aptamer to a solid support prior to performing the binding of target to aptamer. As stated at column 5, third paragraph:
In some embodiments, the aptamer is provided in the kit in solution. In other embodiments, the aptamer in the kit is immobilized onto a solid support used in conjunction with the assay for testing the specimen. In various embodiments, the solid support is designed for the detection of one or more targets of interest.  (Emphasis added)


Schneider et al., at column 3, last paragraph, teach of a “Dual Capture Assay.” As disclosed therein:
Dual Catch Affinity Assay. In another embodiment, a test sample is contacted with an aptamer that includes a releasable first tag and has a specific affinity for a target molecule. If the test sample contains the target molecule, an aptamer affinity complex will form in the mixture with the test sample. The aptamer affinity complex is captured on a first solid support by exposing the mixture to the first solid support. The attachment is accomplished by contacting a first solid support with the aptamer affinity complex and allowing the releasable first tag included on the aptamer to associate, either directly or indirectly, with an appropriate first capture agent that is attached to the first solid support.  Note that in addition to aptamer affinity complexes, uncomplexed aptamer will also attach to the first solid support. The aptamer affinity complex and uncomplexed aptamer that has associated with the probe on the solid support is then partitioned from the remainder of the mixture, thereby removing free target and all other uncomplexed matter in the test sample (sample matrix); i.e., components of the mixture not associated with the first solid support. Following partitioning the aptamer affinity complex, along with any uncomplexed aptamer, is released from the first solid support using a method appropriate to the particular releasable first tag being employed. A second tag (which may be the same or different from the releasable first tag) is attached to the target molecule of the aptamer affinity complex. The second tag is designed such that it can be attached to the target in a manner that does not disrupt the aptamer affinity complex. The aptamer affinity complex is captured on a second solid support by allowing the second tag to associate either, directly or indirectly, with an appropriate second capture agent that is attached to a second solid support by exposing the released aptamer affinity complex to the second solid support. The aptamer affinity complex that has associated with the probe on the solid support is partitioned from the remainder of the mixture, thereby removing any free, uncomplexed, aptamer. The aptamers that are complexed with the target in the aptamer affinity complex can be released from the solid support by dissociation of the aptamer affinity complex. Finally, the aptamers that have been released from the aptamer affinity complex can be detected and/or quantified using any of a variety of suitable nucleic acid methods, including but not limited to mass spectrometry, the Invader assay method, a DNA chip, quantitative polymerase chain reaction (Q-PCR), and the like. In some embodiments, the target may be reacted with the second tag while the aptamer affinity complex is still immobilized to the first solid support. Adding the second tag after the partitioning step eliminates the labeling of target molecules that are not part of an aptamer affinity complex. In some embodiments, where a nucleic acid detection method is used, the aptamers may be detected while still a part of the aptamer affinity complex. (Emphasis added)

While Schneider et al., teach forming an aptamer-target complex, immobilizing the complex to a first support, binding a second tag to the target, releasing the complex from the first support and binding the complex to a second support via the second tag, Schneider et al., have not been found to teach the step of the aptamer being bound to the solid support prior to the binding of the target molecule, and “removing one or more components of the mixture not associated with the first solid support”.

It is noted that the claimed method is to a “method” wherein “aptamers” are being used to bind to “a target molecule”.  Applicant, at paragraph [0041] of the original disclosure teaches: 

Nucleic acid, oligonucleotide, and polynucleotide are broader terms than the term aptamer and, thus, the terms nucleic acid, oligonucleotide, and polynucleotide include polymers of nucleotides that are aptamers but the terms nucleic acid, oligonucleotide, and polynucleotide are not limited to aptamers.  (Emphasis added)

Applicant, at page 11, paragraph [0048], provides a definition of the target molecules that are to be detected via the claimed methods.  As stated therein:
Exemplary target molecules include proteins, polypeptides, nucleic acids, carbohydrates, lipids, polysaccharides, glycoproteins, hormones, receptors, antigens, antibodies, affibodies, antibody mimics, viruses, pathogens, toxic substances, substrates, metabolites, transition state analogs, cofactors, inhibitors, drugs, dyes, nutrients, growth factors, cells, tissues, and any fragment or portion of any of the foregoing. An aptamer may be identified for virtually any chemical or biological molecule of any size, and thus virtually any chemical or biological molecule of any size can be a suitable target.  (Emphasis added)

Nadeau et al., teaches a procedure whereby biotinylated oligonucleotides (applicant’s aptamers” are immobilized to a solid support.  As seen in paragraph [0234], the streptavidin (SA) coated support was rinsed multiple times with at least two different solutions prior to the biotinylated oligonucleotide was bound to the support, and that after the binding, he plates were washed again so as to remove any unbound oligonucleotide (aptamer).  As stated therein:
A capture oligonucleotide was immobilized to a solid support according to the following procedure. SA-coated 96-microwell plates (Pierce Cat. No. 15121) were rinsed three times in TBS and incubated overnight in Blocking Solution before being washed four times with Wash Buffer. A 100 µL solution containing 80 mM of 5'-biotinylated RCP-9v2.2 capture oligonucleotide was added to each well and incubated for 1 hour at room temperature. The plates were then washed four times with Wash Buffer containing 800 µM D -biotin.  (Emphasis added)

As evidenced above, the plates were washed multiple times before and after application of a blocking solution, and then washed four times following application of the biotinylated oligonucleotide (applicant’s aptamer), and that such washing and blocking steps were performed prior to the oligonucleotide/aptamer was used to bind to a target molecule.

Applicant, at page 36, paragraph [00137], teaches that the amount or concentration of aptamer-target can be determined using known procedures. As admitted to therein:
[00137] In another embodiment, the amount or concentration of the aptamer-target affinity complex (or aptamer-target covalent complex) is determined using a "molecular beacon" during a replicative process (see, e.g., Tyagi et al., Nat. Biotech. 16:49 53, 1998; U.S. Pat. No. 5,925,517). A molecular beacon is a specific nucleic acid probe that folds into a hairpin loop and contains a fluorophore on one end and a quencher on the other end of the hairpin structure such that little or no signal is generated by the fluorophore when the hairpin is formed. The loop sequence is specific for a target polynucleotide sequence and, upon hybridizing to the aptamer sequence the hairpin unfolds and thereby generates a fluorescent signal. (Emphasis added)

Applicant, page 37, paragraph [00140], admits that slides and chips of probes that can be used in the capture of aptamers and photoaptamers are commercially available. As disclosed therein:
[00140] In one embodiment, a standard DNA hybridization array, or chip, is used to hybridize each aptamer or photoaptamer to a unique or series of unique probes immobilized on a slide or chip such as Agilent arrays, lllumina BeadChip Arrays, NimbleGen arrays or custom printed arrays. Each unique probe is complementary to a sequence on the aptamer. The complementary sequence may be a unique hybridization tag incorporated in the aptamer, or a portion of the aptamer sequence, or the entire aptamer sequence. The aptamers released from the Catch-2 solid support are added 

At page 38, paragraph [00145], applicant teaches that known amplification procedures, such as TaqMan® (limitation of claims 8 and 23) can be used for quantifying the amount tor concentration of aptamer-target affinity complex. As asserted to therein:
[00145] In one embodiment, the amount or concentration of the aptamer-target affinity complex (or aptamer-target covalent complex) in the test sample is determined using TaqMan® PCR. This technique generally relies on the 5'-3' exonuclease activity of the oligonucleotide replicating enzyme to generate a signal from a targeted sequence. A TaqMan probe is selected based upon the sequence of the aptamer to be quantified and generally includes a 5'-end fluorophore, such as 6-carboxyfluorescein, for example, and a 3'-end quencher, such as, for example, a 6-carboxytetramethylfluorescein, to generate signal as the aptamer sequence is amplified using polymerase chain reaction (PCR). As the polymerase copies the aptamer sequence, the exonuclease activity frees the fluorophore from the probe, which is annealed downstream from the PCR primers, thereby generating signal. The signal increases as replicative product is produced. The amount of PCR product depends upon both the number of replicative cycles performed as well as the starting concentration of the aptamer. (Emphasis added)

Nakamura et al., paragraph [0171], discloses eluting antibody from aptamer by use of a neutral buffer that comprises sodium chloride and glycerol (Claims 6, 7, and 33).

In view of the admittedly well-developed state of the prior art, and the intense interest in detecting different, yet significant target molecules, in the context of improving detection assays directed to a specific test and given protein molecule, said ordinary artisan would have been amply motivated to have modified the method of Schneider et al., with that of Nadeau et al., and Zichi whereby one would have first immobilized the aptamer to the first support prior to binding of target to aptamer for to do so would allow for the capture of target with only those aptamer sequences that are bound. To do otherwise would introduce the risk that target may be bound to aptamer that is not immobilized/immobilizable, and would be washed away. Such 

For the above reasons and in the absence of convincing evidence to the contrary, claims 1-10, 12-25, and 27-39 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant’s admissions in view of US 7,855,054 (Schneider et al.), US 2005/0009050 A1 (Nadeau et al.), US 7,947,447 B2 (Zichi et al.), and US 2009/0170219 Al (Nakamura et al.).

Response to argument
At pages 2-6 of the response of `8 October 2021, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 103(a).  Said traversal is grounded in the assertion that none of the prior art teaches that the aptamer is immobilized prior to its being used for binding to a target molecule.  As stated at page 4 of the response:
As noted above, Schneider has admittedly “not been found to teach the step of the aptamer being bound to the solid support prior to the binding of the target molecule.” Action at page 14 (emphasis added). Neither does Zichi, which is directed to SELEX methods for producing aptamers with improved off-rates.  (Emphasis added)

The arguments of counsel have been considered and have not been found persuasive.  As noted above in paragraph 35, Zichi et al., state in column 5, third paragraph:
the aptamer in the kit is immobilized onto a solid support used in conjunction with the assay for testing the specimen. In various embodiments, the solid support is designed for the detection of one or more targets of interest.  (Emphasis added)

Clearly, if the aptamer of the kit is already immobilized onto a solid support, such would also be prior to one ever binding the aptamer to a target molecule.  One would be motivated to use pre-immobilized aptamers such as it facilitates the detection of target molecules.  Additionally, any enhancement in one being able to detect a target molecule would be the result of routine optimization and not an unexpectedly superior result.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-10, 12-25, and 27-39 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant’s admissions in view of US 7,855,054 (Schneider et al.), US 2005/0009050 A1 (Nadeau et al.), US 7,947,447 B2 (Zichi et al.), and US 2009/0170219 Al (Nakamura et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Bradley L. Sisson/Primary Examiner, Art Unit 1634